EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeremiah J. Baunach (Reg. No. 44,527) on 09/07/2022.

The application has been amended as follows: 
17. (Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, cause the following to be performed: 
receiving an indication of an order for insertion of a media asset, the order being for insertion of the media asset to occur at a digital video recorder (DVR) upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program; 
generating first metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the first metadata upon selection of the recorded program stored on the DVR; 
sending the first metadata to the DVR;
periodically determining whether a plurality of DVRs has been sent recently generated metadata generated in response to receiving an indication of a plurality of orders for insertion of respective media assets to occur at the plurality of DVRs upon selection, at each DVR of the plurality of DVRs, of a recorded program stored on the DVR for playing from a beginning of the recorded program;  
in response to the periodic determination, determining that the recently generated metadata has not yet been sent to one or more DVRs of the plurality of DVRs; and 
sending the recently generated metadata to the one or more DVRs of the plurality of DVRs in response to the determination that the recently generated metadata has not yet been sent to the one or more DVRs of the plurality of DVRs.  
18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17 wherein the computer-executable instructions, when executed by at least one processor, further cause the following to be performed: 
receiving a request from the DVR for updated metadata; and 
in response to receiving the request, determining that the first metadata has not yet been sent to the DVR, wherein the sending the first metadata to the DVR is in response to the determination that the first metadata has not yet been sent to the DVR.  

19. (Canceled)  













20. (Previously Presented) A media asset presentation system, comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
receive an indication of an order for insertion of a media asset to occur at a digital video recorder (DVR) upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program; 
generate metadata to be sent to the DVR that causes the DVR to select and play the media asset stored on the DVR based on the metadata upon selection of the recorded program stored on the DVR; 
send the metadata to the DVR;
periodically determining whether a plurality of DVRs has been sent recently generated metadata generated in response to receiving an indication of a plurality of orders for insertion of respective media assets to occur at the plurality of DVRs upon selection, at each DVR of the plurality of DVRs, of a recorded program stored on the DVR for playing from a beginning of the recorded program; 
in response to the periodic determination, determine that the recently generated metadata has not yet been sent to one or more DVRs of the plurality of DVRs; and3Application No. 16/910,671 
send the recently generated metadata to one or more DVRs of the plurality of DVRs in response to the determination that the recently generated metadata has not yet been sent to the one or more DVRs of the plurality of DVRs.  
21. (Original) The system of claim 20 wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to:
receive an indication that the media asset was played at least partially at the DVR upon selection of a recorded program stored on the DVR for playing from a beginning of the recorded program; and 
determine an advertisement impression occurred based on the receiving of the indication that the media asset was played.  

22. (Previously Presented) The system of claim 20 wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: 
receive a request from the DVR for updated media asset metadata; and 
in response to receiving the request, determine that the updated media asset metadata has not yet been sent to the DVR;
sending the updated media asset metadata to the DVR is in response to the determination that the updated media asset metadata has not yet been sent to the DVR.


Allowable Subject Matter
Claims 17-18, 20-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the combination of features recited In claims 17 and 20. Specifically prior art fails to teach or reasonably disclose “periodically determining whether a plurality of DVRs has been sent recently generated metadata generated in response to receiving an indication of a plurality of orders for insertion of respective media assets to occur at the plurality of DVRs upon selection, at each DVR of the plurality of DVRs, of a recorded program stored on the DVR for playing from a beginning of the recorded program; in response to the periodic determination, determine that the recently generated metadata has not yet been sent to one or more DVRs of the plurality of DVRs; and3Application No. 16/910,671 send the recently generated metadata to one or more DVRs of the plurality of DVRs in response to the determination that the recently generated metadata has not yet been sent to the one or more DVRs of the plurality of DVRs” taken as a whole in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/           Examiner, Art Unit 2422